 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWickes Furniture, a Division of The Wickes Corpora-tion and Retail Store Employees Union, Local 345,AFL-CIO, Petitioner. Case 3-RC-6782August 5, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONOn January 21, 1977, the Regional Director forRegion 3 issued his Decision and Order in the above-entitled proceeding in which he dismissed thepetition filed herein, finding inappropriate thePetitioner's requested unit of selling employees at theEmployer's Rochester, New York, store. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Petitioner filed a timely requestfor review of the Regional Director's decision on thegrounds that he misapplied precedents and that thereare compelling reasons for reconsideration of prece-dents relied on by him. The Employer filed astatement in opposition thereto.The National Labor Relations Board, by telegraph-ic order dated February 14, 1977, granted the requestfor review.The Board has considered the entire record in thiscase and makes the following findings:The Employer operates retail furniture stores at anumber of locations throughout the United States.The Regional Director stated that the facts pertain-ing to operations at the Employer's Rochester storeare essentially unchanged from those found by theBoard in earlier Wickes cases.' The record showsthat the parties so stipulated. To support hisconclusion that the requested unit of selling employ-ees was inappropriate, the Regional Director reliedon the Board's similar holdings in 201 NLRB 606and 201 NLRB 608; his own decision in WickesFurniture, Case 3-RC-5629 (1973); and LevitzFurniture Corporation, 223 NLRB 522 (1976). ThePetitioner urges Board reconsideration of the earlierWickes cases relied on by the Regional Director andargues that Levitz Furniture, supra, is factuallydistinguishable.We have decided to overrule the holdings in theWickes cases that requested units of the Employer'ssales employees at its retail furniture stores areinappropriate.2In our opinion, the Board majority inthose cases erroneously relied on The Grand, aDivision of Beco Stores of Delaware, Inc., a Subsidiaryof Beco Industries, Inc., 197 NLRB 1105 (1972); andLevitz Furniture Company of Santa Clara, Inc., 192i Wickes Furniture, a Division of The Wickes Corporation, 201 NLRB 606,201 NLRB 608,. 201 NLRB 610, and 201 NLRB 615 (1973).2 Chairman Fanning and Member Jenkins join in overruling theseNLRB 61 (1971). In The Grand, the Board found thatthe request for a unit of nonselling employees was"based, ultimately, on the single negative characteris-tic that none of the included employees performs anyselling functions," and concluded that, in thecircumstances of the case, such employees did notshare a sufficiently distinct community of interestapart from other store employees to constitute anappropriate unit. Likewise, in Levitz Furniture Com-pany of Santa Clara, the Board found merely that therequested separate units of warehouse employees andtruckdrivers, respectively, were inappropriate. Thus,in neither of those cases did the Board rule on theappropriateness of a unit of selling employees. Themajority in those Wickes cases went on to note,however, that the sales employees "regularly contactcertain other employees in, or adjacent to, theshowroom, including the front office clerical employ-ees, merchandise control employees, and otherdisplay employees"; that "selling and nonsellingemployees coordinate their efforts in connection withthe monthly warehouse sales and taking inventory";and that "several of the excluded employees have thesame immediate supervision as the selling employ-ees." It concluded that the circumstances did notwarrant finding appropriate a separate unit for theselling employees. Notwithstanding these factors, weare satisfied that the sales employees here involvedhave a sufficiently distinct community of interestapart from other store employees to warrant theirestablishment as a separate appropriate unit. Theyare under separate immediate supervision, spend thelarge majority of their time on the selling floorinitiating virtually all sales, alone receive commis-sions for their sales, and have minimal contacts withwarehouse employees.3Contrary to the Regional Director, the LevitzFurniture case relied on by him is, in our opinion,factually distinguishable. While many aspects of theLevitz and Wickes furniture store operations aresimilar, the Levitz store operations appear to be morehighly integrated, particularly with regard to thefrequent common and overlapping supervision ofselling and nonselling employees, and the employer'spolicy of encouraging all employees to cross-train inall aspects of the stores' operations in order tofacilitate temporary interchange.We conclude therefore that the following employ-ees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:WiiAkes cases for the same reasons that led them to dissent therefrom and forsuch additional considerations as are expressed herein.I See Allied Stores of New York, Inc. d/b/a Stern's, Paramus, 150 NLRB799, 803 (1965).231 NLRB No. 38154 WICKES FURNITUREAll salespersons employed by the Employer at itsRochester, New York, area location, excluding allother employees, clerical employees, professionalemployees, guards and supervisors as defined inthe Act.[Direction of Election omitted from publication.]4MEMBER MURPHY, concurring:I join in finding appropriate the unit of sellingemployees sought by the Petitioner. Like ChairmanFanning and Member Jenkins, I find that they haveseparate interests from the nonselling employees5forthe reasons set forth in the principal opinion.I recognize that the Board's historical approach inthe retail store industry has been that all employees,including office clericals, must be included in a singleoverall unit, and I have participated in some casesfinding such units appropriate. However, the validityof this as an unyielding principle regardless of thefacts seems doubtful to me; if it ever was mandatedby conditions in the retail store industry as a whole,no justification appears for continued slavish adher-ence to a rigid rule. It is my firm opinion that eachcase must be decided on the basis of the factspresented. As in other industries, the unit in a retailstore need not be the most appropriate one; it issufficient if the unit sought is or may be anappropriate unit. Accordingly, I believe that theBoard should reconsider its views on retail store unitsand should be less reluctant to find appropriate aunit such as is sought herein.The board has previously found that less thanstorewide units may also be appropriate (AlliedStores of New York, Inc. d/b/a Stern's, Paramus, 150NLRB 799 (1965)), but that precedent has rarelybeen applied or followed. This is clearly a propercase in which to do so.MEMBERS PENELLO and WALTHER, dissenting:We dissent from the majority's arbitrary overrulingof the Wickes cases,6for the record here shows, as itdid in the original Wickes decisions, that the sellingand nonselling employees share a strong communityof interest which "outweighs any separate interestthat the selling employees may have." Wickes, 201NLRB 608. Indeed, the majority admits that the factswhich support the original unit determination haveremained essentially unchanged, to wit, the sellingand nonselling employees have regular and frequentcontracts, overlapping duties and supervision, andcommon working conditions, hours, and benefits.But apparently the above evidence of integratedoperations and community of interest is no longer4 [Excelsior footnote omitted from publication.]It appears that the nonselling classifications probably include ware-housemen, warehouse clericals, service men, maintenance personnel.adequate. Some other evidence of community ofinterest is now required by the Board before it willfind a selling unit inappropriate. According to themajority, the requisite evidence of community ofinterest is found in two prior decisions, The Grandand Levitz, both cited supra. While these decisionswere authority for the now-overruled decisions, theBoard states that the prior majority "erroneouslyrelied" on them for its finding that a unit limited toselling employees was inappropriate. Our colleaguesdistinguish these cases on the grounds that they dealtwith the appropriateness of nonselling units, ratherthan selling, and because of alleged factual differenc-es. These efforts to distinguish these cases, are not, inour opinion, persuasive.First, although the precise unit issue was different,the overall legal issue was the same; what is theappropriate bargaining unit for a retail establish-ment, and, more particularly, with regard to Levitz,for a retail establishment which has its own ware-housing operation on the premises and offers thisfeature to the public as a reason for their patronage.To this end, both cases had a fully developed recordas to the community of interest of selling as well asnonselling employees, and the considerations whichsupport a finding that a nonselling unit is inappropri-ate are equally applicable to a selling unit. Thus, wefail to see the inapplicability of The Grand and Levitzon this ground.Indeed, the former majority's reliance on Levitz isparticulary compelling, since Wickes has the samekind of combined warehousing and sales operation.The present majority concedes that the "Levitz andWickes furniture store operations are similar." butconcludes that "Levitz store operations appear to bemore highly integrated, particularly with regard tofrequent common and overlapping supervision ofselling and nonselling employees, and the employer'spolicy of encouraging all employees to cross-train inall aspects of the store's operations in order tofacilitate temporary interchange." Like the formermajority, we do not believe that slight differences inthe amount of overlapping supervision and in cross-training are enough either to distinguish Levitz or tooutweigh the strong evidence described above whichsupports the inappropriateness of a unit limited tosales employees. Nor is it sufficient to conclude thatLevitz is distinguishable because it "appear[s] to bemore highly integrated ...." (Emphasis supplied.)In making these kinds of distinctions the majorityignores the forest of facts against it and concentrateson the thin underbrush for support. Accordingly, werespectfully dissent.truckdrivers, office clericals. and display personnel. See Wickes Furniture,201 NLRB 608 (1973).6 See citations in fn. I of the majority opinion.155